                            UNITED STATES BANKRUPTCY COURT
                           EASTERN DISTRICT OF MICHIGAN (FLINT)

In re:
Tracy J. Barton                                         CASE NO. 16-30935-jda
               Debtor.
                                                        CHAPTER 13




                       NOTICE OF SATISFACTION OF PROOF OF CLAIM

        NOW COMES USAA Federal Savings Bank and hereby provides notice that the Proof of

Claim #7-1, filed by USAA Federal Savings Bank on June 23, 2016, in the amount of $29,405.53, has

been paid in full and is satisfied.


DATED:       April 22, 2021

                                                         Weinstein & Riley, P.S.

                                                       /s/ Taylor Bartle
                                                       Taylor Bartle, Supervisor
                                                       Representative for: USAA Federal Savings
                                                       Bank
                                                       2001 Western Avenue, Suite 400
                                                       Seattle, WA 98121
                                                       Contact phone# (877) 332-3543
                                                       Email: bncmail@w-legal.com




      16-30935-jda       Doc 53       Filed 04/22/21    Entered 04/22/21 14:40:58     Page 1 of 2
                           UNITED STATES BANKRUPTCY COURT
                          EASTERN DISTRICT OF MICHIGAN (FLINT)

In re:
Tracy J. Barton                                       CASE NO. 16-30935-jda
               Debtor.
                                                      CHAPTER 13




                                    CERTIFICATE OF SERVICE

       I, Poonsri Wallace, HEREBY CERTIFY under penalty of perjury pursuant to 28 U.S.C. Sec.

1746 that a true and correct copy of the foregoing Notice of Satisfaction of Proof of Claim number 7-1

was electronically filed using the Court’s ECF system which will send notification of such filing, or by

first class mail, postage pre-paid, on April 22, 2021 to the following parties:

Trustee via E-Filing:                             Debtor's Counsel via E-Filing:
Carl Bekofske                                     John L. Hicks
ECF@flint13.com                                   jlhicks14@hotmail.com




Dated: April 22, 2021

                                                  /s/ Poonsri Wallace
                                                  Poonsri Wallace




      16-30935-jda       Doc 53    Filed 04/22/21     Entered 04/22/21 14:40:58      Page 2 of 2
